 1                                                            The Honorable Ricardo S. Martinez
 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                       ) Case No.: CR20-131-RSM
                                                     )
 9                   Plaintiff,                      )
                                                     ) ORDER FOR APPOINTMENT OF CO-
10           vs.                                     ) COUNSEL
                                                     )
11   ERICK URBINA-ESCOTO,                            )
                                                     )
12
                     Defendant.                      )
                                                     )
13

14
               THIS COURT having considered Defendants ex-parte motion for appointment of co-
15   counsel, made orally to this Court on May 25, 2021, the Court hereby FINDS as follows:
16      1.     There is a short time frame between the April 22, 2021 appointment of defense counsel
17           Emily Beschen and the June 14, 2021 trial date in this matter.
18      2.     The defense needs additional assistance of co-counsel in order to prepare this matter for

19            trial with review of a large volume of discovery, drafting motions in limine, and trial
              briefing.
20
        3.     Defense counsel Emily Beschen is participating in a mentorship program for new CJA
21
             counsel. Casey Stamm has been providing mentorship to Ms. Beschen on this case over
22
             the past month and is familiar with the matter, making her the best option to act as co-
23
             counsel on this case.
24
        4.     Defendant has opposed further continuances of the trial date, and appointment of Ms.
25           Stamm will further the administration of justice.
26           ///
27           ///
28



       URBINA-ESCOTO – 211FC00715                                           BUTLER BESCHEN LAW PLLC
       PAGE 1 OF 3                                                              103 E. Holly St. #512
       Order Appointing Co-counsel                                             Bellingham, WA 98225
                                                                                   (360) 734-3448
 1            This COURT ORDERS, the appointment of Casey Stamm as co-counsel on the
 2
     above entitled matter, pursuant to the Criminal Justice Act, 18 United States Code Section
 3
     3006A.
 4

 5
              DATED this 27th day of May, 2021.
 6

 7

 8                                               A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11   Presented by:

12   /s/ Emily C. Beschen     ___
     Emily C. Beschen, WSBA#43813
13
     Attorney for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



       URBINA-ESCOTO – 211FC00715                                        BUTLER BESCHEN LAW PLLC
       PAGE 2 OF 3                                                           103 E. Holly St. #512
       Order Appointing Co-counsel                                          Bellingham, WA 98225
                                                                                (360) 734-3448
 1

 2

 3

 4

 5

 6

 7

 8

 9                                     CERTIFICATE OF SERVICE
10
               I HEREBY CERTIFY that on this day, I electronically filed the foregoing with the
11   clerk of the court using the CM/ECF system which will send notification of such filing to the
12   attorney(s) of the record for all parties.
13

14
                               DATED this 26th day of May, 2021.
15

16

17
                                                  _/s/ Annalise Csicsery__
18                                                Annalise Csicsery
19
                                                  Legal Assistant
                                                  103 E. Holly Street, Suite 512
20                                                Bellingham, WA 98225
                                                  Phone: (360) 734-3448
21                                                Fax: (360) 734-7975
22
                                                  Email: annalise@butlerbeschenlaw.com

23

24

25

26

27

28



       URBINA-ESCOTO – 211FC00715                                        BUTLER BESCHEN LAW PLLC
       PAGE 3 OF 3                                                           103 E. Holly St. #512
       Order Appointing Co-counsel                                          Bellingham, WA 98225
                                                                                (360) 734-3448
